DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/03/2022, with respect to the objections of the have been fully considered and are persuasive as the claims have been cancelled.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/03/2022, with respect to the 112 Rejections have been fully considered and are persuasive as the claims have been cancelled.  The 112b rejections of the claims have been withdrawn. 
Applicant’s amendments and prior art arguments regarding the incorporation of additional details of the repositioning device into the newly filed method claim 21 overcomes the current prior art rejections- the rejections are therefore withdrawn and claim 21 is being allowed.
Applicant’s amendments and prior art arguments regarding independent claims 22 and 29 and their dependents have been fully considered but they are not persuasive. For compact prosecution purposes, claims 22 and 29 are to be cancelled via the Examiner’s Amendment as discussed below. Via the Examiner’s Amendment, claims 25-27, 30, 33-35, and 37 will also be cancelled and the dependency of claims 23-24, 28, 31-32, and 36 will be amended to be dependent off allowable claim 21 as discussed above. Cancelled claims may be further pursued by the Applicant via a future filing of the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Hansen on 04/21/2022.
The application has been amended as follows: 
Claim 21: A method of repositioning an injured leg of a patient extending down from a surface, wherein the patient 
grasping a handle grip of a repositioning device, the repositioning device comprising a straight solid wooden shaft at least 12 inches long, a bicycle handle resilient grip on a proximal end of and extending along a length of the straight solid wooden shaft, a resilient polymer cap on a distal end of the straight solid wooden shaft, a hook that has a threaded portion that is screwed into and extends from the distal end of the straight solid wooden shaft, an adjustable wrist strap at the proximal end of the straight solid wooden shaft, and a decorative outer layer over the straight solid wooden shaft; 
securing the hook to an orthopedic structure that extends about at least a portion of the injured leg, the hook being secured at a location on the orthopedic structure in between the patient's ankle and knee
pulling the repositioning device upwardly to raise the injured leg at least as high as the surface; 
positioning the injured leg into a desired position; and 
disengaging the hook from the orthopedic structure to leave the injured leg in a desired position on the surface; 
wherein the injured leg is raised without putting direct force on the foot and ankle.
Claim 22: (cancelled)
Claim 23: A method as in claim 21 injured leg above and over a bed surface, lowering the injured leg onto the bed surface, and releasing the hook from the orthopedic structure.
Claim 24: A method as in claim 21 21 
Claims 25-27: (cancelled)
Claim 28: A method as in claim 21 orthopedic structure 
Claims 29-30: (cancelled)
Claim 31: A method as in claim 21 21 
Claim 32: A method as in claim 21 injured leg comprises repositioning the injured leg from a position in which the injured leg hangs down from a surface to a position in which the injured leg rests upon the surface.
Claims 33-35: (cancelled)
Claim 36: A method as in claim 21 straight solid wooden shaft is angled.
Claim 37: (cancelled)
Allowable Subject Matter
Claims 21, 23-24, 28, 31-32, and 36 as presented in the claims filed 02/03/2022 with the incorporation of the Examiner’s amendments are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is allowed because the closest prior art of record does not disclose or reasonably teach the invention of claim 21. The closest prior art of record is the combination of Owens (US 20110166485 A1) and Bennett (US 4790399 A). The combination is silent regarding the limitation of “the repositioning device comprising a straight solid wooden shaft at least 12 inches long, a bicycle handle resilient grip on a proximal end… a resilient polymer cap on a distal end of the shaft, a hook that has a threaded portion that is screwed into and extends from the distal end of the solid wooden shaft”, wherein these limitations are critical to the specific structure of the repositioning device which would be capable of performing the claimed methods. Claims 23-25, 28, 31-32, and 36 are being allowed with an Examiner’s Amendment (see above) and all other claims have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        April 25, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786